Citation Nr: 0731145	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-32 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disability, to include depression and post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury, to include headaches, hydrocephalus with a shunt and 
concussion. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a neck 
fracture with neck pain. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
fracture with back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, wherein the RO reopened and denied 
service connection for residuals of a head injury, to include 
headaches, hydrocephalus with a shunt and concussion and back 
fracture with back pain.  The RO also determined that new and 
material evidence had not been received to reopen claims for 
service connection for residuals of a neck fracture with neck 
pain and an acquired psychiatric disability, to include 
depression and PTSD.

By a July 2005 rating action, the RO denied entitlement to 
service connection for a seizure disorder.  The RO received 
the veteran's notice of disagreement in April 2006.  In 
January 2007, the RO issued a statement of the case 
addressing the aforementioned issue.  The veteran did not 
file a timely substantive appeal and the RO has not certified 
this issue as being on appeal.  In July 2007, the veteran 
gave testimony before the undersigned, wherein he addressed 
the issue of entitlement to service connection for seizure 
disorder.  The issue of whether new and material evidence has 
been received to reopen a claim for serviced connection for 
seizure disorder is referred to the RO for appropriation 
action. 

A copy of the July 2007 hearing transcript has been 
associated with the claims files.  

The reopened claims for service connection for residuals of a 
head injury, to include headaches, hydrocephalus with a shunt 
and concussion, residuals of neck and back fractures with 
neck and back pain and an acquired psychiatric disability, to 
include depression and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a March 1998 rating action, the RO determined that new 
and material evidence had not been received to reopen a claim 
for service connection for depression and PTSD.  The veteran 
was notified of this decision that the same month and did not 
appeal.

2.  By a May 1999 rating action, the RO determined that new 
and material evidence had not been received to reopen the 
claims for service connection for headaches and residuals of 
neck and back fractures with neck and back pain.  The veteran 
was notified of this decision that the same month and did not 
appeal.  

3.  In a March 2000 rating action, the RO denied service 
connection for hydrocephalus.  The veteran was notified of 
this decision that the same month and did not appeal.


CONCLUSIONS OF LAW

1.  The March 1998 rating action, wherein the RO determined 
that new and material evidence had not been received to 
reopen a claim for service connection for depression and PTSD 
is final.  38 U.S.C.A § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  New and material evidence has been received to reopen the 
veteran's claim for depression and PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  A May 1999 rating decision, wherein the RO determined 
that new and material evidence had not been received to 
reopen a claim for service connection for headaches and 
residuals of neck and back fractures with neck and back pain 
is final.  38 U.S.C.A § 7105; 38 C.F.R. § 20.1103.

4.  New and material evidence has been received to reopen the 
veteran's claims for service connection for headaches and 
residuals of neck and back fractures with neck and back pain.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  A March 2000 rating decision, wherein the RO denied 
service connection for hydrocephalus is final.  38 U.S.C.A § 
7105; 38 C.F.R. § 20.1103.

6.  New and material evidence has been received to reopen the 
veteran's claim for service connection for hydrocephalus.  38 
U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claims.  

II.  Analysis

The veteran contends that the claimed disabilities are the 
result of head trauma sustained in a fall from a bunk during 
service in 1985.

In a June 1995 rating action, the RO denied service 
connection for PTSD and depression, residuals of neck and 
back fracture with neck and back pain and headaches.  The 
veteran was informed of the RO's decision in July 1995.  He 
did not appeal.  Thus, the June 1995 rating action became 
final.  38 C.F.R. § 20.302.

By a March 1998 rating action, the RO determined that new and 
material evidence had not been received to reopen the claims 
for service connection for PTSD and depression, headaches and 
fractures of the neck and back with neck and back pain.  The 
veteran was informed of the RO's decision that same month.  
He did not appeal.  Therefore, the RO's March 1998 rating 
action became final.  Id.

In a May 1999 rating action, the RO determined, in part, that 
new and material evidence had not been received to reopen the 
previously denied claims for headaches and fractures of the 
neck and back with neck and back pain.  

The veteran was informed of the RO's decision that same 
month.  In February 2000, the RO received the veteran's 
notice of disagreement with their denial not to reopen the 
aforementioned service connection claims.  The letter also 
service as a claim for service connection for hydrocephalus.  
A statement of the case was issued in March 2000.  He did 
file a substantive appeal.  Therefore, the RO's May 1999 
rating action became final.  Id.

In a March 2000 rating action, the RO denied service 
connection for hydrocephalus.  The veteran was informed that 
same month.  He did not appeal.  Thus, the March 2000 rating 
action became final.  Id.  

In January 2004, the veteran sought to reoepen his previously 
denied claims for service connection for residuals of a head 
injury, to include headaches, hydrocephalus with a shunt and 
concussion, residuals of neck and back fractures with neck 
and back pain, PTSD, and depression. 

The veteran can reopen his previously denied claims by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

"New evidence" means evidence not previously submitted to VA 
decisionmakers; "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim; "new and material evidence" can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In the present case, the March 1998 rating decision, was the 
last final denial of the claim for service connection for 
PTSD and depression.  In making this decision, the RO 
determined that there was no current medical diagnosis of 
depression or PTSD.  

The newly added evidence since the RO's March 1998 rating 
action includes VA outpatient reports containing diagnoses of 
dysthymia, rule out major affective disorder masked by 
alcohol dependence and psychosis secondary to brain injury 
(see, VA outpatient reports, dated in January 1999 and 
January 2004, respectively). 

This evidence pertains to a previously unestablished element 
of service connection that was not previously before the RO 
in March 1998--a current diagnosis.  Thus, the VA treatment 
records are new and material.  The claim for service 
connection for an acquired psychiatric disability, to include 
depression and PSTD is reopened.

The May 1999 and March 2000 rating actions are the last final 
denials of the claims for service connection for headaches 
and residuals of neck and back fractures with neck and back 
pain and hydrocephalus, respectively.  

The previous denials were based on the absence of evidence of 
a nexus between any currently diagnosed residuals of head 
trauma, to include headaches and hydrocephalus, residuals of 
neck and back fractures with neck and back pain to an in-
service head injury.  The RO determined that these 
disabilities were the result of a 1994 post-service motor 
vehicle accident.  

Since the issuance of the final May 1999 and March 2000 
rating actions, evidence added to the record includes the 
impressions of two VA physicians that the veteran had a 
"service-connected head injury" and back pain from 
"previous fractures." (see, March 2004 and March 2005 VA 
medical reports).  

In addition, in an August 2007 opinion, the veteran's 
treating VA physician concluded that despite the development 
of a hydrocephalus after a 1994 motorcycle accident, it could 
be stated with medical certainty that the in-service head 
trauma was the most likely cause of his hydrocephalus.

This evidence pertains to a previously unestablished element 
of service connection that was not previously before the RO 
in May 1999 and March 2000-a nexus between the veteran's 
current residuals of head injury, to include headaches, 
hydrocephalus with a shunt and concussion, and neck and back 
fractures with neck and back pain as a result of an in-
service head injury.  


ORDER

New and material evidence having been received; the claims 
for service connection for an acquired psychiatric 
disability, to include depression and PTSD are reopened.

New and material evidence having been received the claim for 
service connection for residuals of a head injury, to include 
headaches, hydrocephalus with a shunt and concussion, is 
reopened. 

New and material evidence having been received the claim for 
service connection for residuals of a neck fracture with neck 
pain is reopened. 

New and material evidence having been received the claim for 
service connection for residuals of a back fracture with back 
pain is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 
20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Although the VA opinions discussed above suggest that the 
veteran has current residuals of head injury, to include 
hydrocephalus, back pain and a psychiatric disability as a 
result of in-service head trauma resulting from a fall, it 
does not appear that any of the VA physicians reviewed the 
claims files prior to forming their respective opinions, 
which includes, but is not limited to, service medical 
records, reflecting that the veteran fell out of a bunk in 
July 1985; loss of consciousness, concussion, or head trauma 
was not found at that time.  In addition, post-service VA and 
private medical evidence reflect that the veteran first 
developed hydrocephalous after he was involved in a 1994 
motorcycle accident.  Thus, in view of the foregoing, the 
Board finds that an etiological opinion that is the product 
of a review of the record is required.  

In addition, during the July 2007 hearing the veteran 
testified that he had received disability benefits based on 
his back and neck disabilities from the Social Security 
Administration (SSA).  VA has an obligation to seek these 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The RO attempted to obtain in-patient hospitalization reports 
from Vanderbilt Hospital, where the veteran reportedly 
received treatment after his June 1994 motorcycle accident, 
but only requested records dating from October 1994.  VA has 
a duty to seek records for the period between June and 
October 1994.  38 U.S.C.A. § 5103A(b).

The veteran also testified that he had received treatment for 
PTSD from the VA Medical Center (VAMC) in Murfreesboro, 
Tennessee.  VA also has a duty to seek these records.  See 38 
U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment 
regarding PTSD from the VAMC in 
Murfreesboro, Tennessee, dating from 
December 2005.
    
2.  Obtain all records pertaining to 
the veteran from Vanderbilt Hospital, 
Nashville, Tennessee, dating from June 
to October 1994.  
    
3.  Obtain from the Social Security 
Administration any records not 
currently associated with the claims 
files including any decisions and the 
medical records relied upon in those 
decisions.
    
4.  Schedule the veteran for VA 
examination(s) to evaluate any 
currently present residuals of a head 
injury, to include headaches, 
hydrocephalus with a shunt and 
concussion, neck and low back 
disability and acquired psychiatric 
disability, to include depression and 
PTSD.  The examiner(s) must review the 
claims file and note such review in the 
examination report(s) or in an 
addendum.
    
The examiner(s) should provide an 
opinion(2) as to whether any currently 
present residuals of a head injury, to 
include headaches, hydrocephalus with a 
shunt and concussion, neck and low back 
disability and acquired psychiatric 
disability, to include depression and 
PTSD are at least as likely as not (50 
percent probability or more) began in 
service or are otherwise the result of 
a disease or injury in service, to 
include a fall from a bunk in July 
1985, or are the result of a 1994 post-
service motor vehicle accident.  A 
diagnosis of PTSD should be 
specifically ruled in or excluded.  The 
examiner(s) should offer a complete 
rationale for all opinion(s) given.

5.  If any of the claims remain denied, 
issue a supplemental statement of the 
case before returning the claims to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


